Citation Nr: 0945382	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-37 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition of military service other than 
from March 5, 1941, to April 25, 1942, and from April 14, 
1945, to April 20, 1945, to include service with the 
recognized guerrillas.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran has periods of confirmed active duty from March 
5, 1941, to April 25, 1942, and from April 14, 1945, to April 
20, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.  The Veteran responded with a 
notice of disagreement regarding the dates of his recognized 
military service.  That issue has subsequently been perfected 
for appellate review.  

The Board observes that the Veteran also seeks entitlement to 
compensation from VA under the Filipino Veterans Equity 
Compensation fund.  However, such a claim was denied by the 
RO in May 2009, and an appeal of that determination has not 
yet been initiated; thus, the Board has no jurisdiction over 
that, or any related, matter.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appropriate United States service department certified 
that the Veteran had no service between April 25, 1942, and 
April 14, 1945, as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  


CONCLUSION OF LAW

The criteria for recognition of active military service other 
than from March 5, 1941, to April 25, 1942, and from April 
14, 1945, to April 20, 1945 have not been met.  38 U.S.C.A. 
§ 107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.40 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that VA has certain notice and assistance 
requirements pursuant to the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004).  For the reasons to be discussed below the Board 
finds the Veteran's claim may not be granted as a matter of 
law.  VCAA notice, therefore, is not required.  Cf. Livesay 
v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000) (VCAA not applicable where the 
outcome was controlled by the law, and the facts were not in 
dispute).

The Veteran seeks recognition of periods of service other 
than March 5, 1941, to April 25, 1942, and from April 14, 
1945, to April 20, 1945, to include service with the 
Recognized Guerrillas.  The Board notes as a preliminary 
matter that the Veteran has already been recognized by VA as 
a person who served in the active military, naval, or air 
services, and who was discharged or released under conditions 
other than dishonorable.  See 38 U.S.C.A. § 101(2) (West 
2002); 38 C.F.R. § 3.1(d) (2009).  That is, the Veteran has 
been recognized as a person generally eligible for potential 
VA benefits.  Nevertheless, the Veteran seeks recognition for 
further periods of service.  

The Veteran specifically contends that for periods between 
April 25, 1942 and April 14, 1945, he served as a guerrilla 
under the command of a U.S. officer, and seeks recognition 
for such service.  Service as a Philippine Scout is included 
for pension, compensation, dependency and indemnity 
compensation (DIC) and burial allowances, except for those 
inducted between October 6, 1945 and June 30, 1947, 
inclusive, which are included for compensation benefits, but 
not for pension benefits.  Service in the Commonwealth Army 
of the Philippines from and after the dates and hours when 
called into service of the Armed Forces of the United States 
by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of 
the United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department-certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. 
§ 3.40(c),(d) (2009).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.9 (a), 
(d) (2009).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a) (2009).  The United States Court of 
Appeals for Veterans Claims has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, service department findings 
are binding on VA for purposes of establishing service in the 
U.S. Armed Forces.  Id.  

In a September 1949 statement, a U.S. Army representative 
certified the Veteran's recognized military service as dating 
from March 5, 1941, to April 8, 1942.  Thereafter, the 
Veteran was in prisoner of war status from April 9, 1942, to 
April 25, 1942, which ended upon his escape, and from April 
26, 1942, to April 13, 1945, he was not under military 
control.  Thereafter, he returned to active duty from April 
14, 1945, to April 20, 1945.  The service department found no 
evidence of guerrilla status or guerilla service under a 
recognized commissioned U.S. officer.  This finding is 
binding on VA for purposes of establishing service in the 
United States Armed Forces.  Spencer v. West, 13 Vet. App. 
376 (2000).  In support of his claim, the Veteran has 
submitted several documents, including a November 1958 
affidavit executed by C.J., who stated he served with the 
Veteran in the guerrillas between April 1942 and April 1945.  
C.J. also stated that sometime in 1946, he and the Veteran 
traveled to Mandaluyong, Rizal, Philippines, to see if their 
names were on the roster of recognized guerrillas.  
Apparently not finding their names, C.J. stated he and the 
Veteran "didn't bother ourselves to have [their guerilla 
service] recognized as we are both an ex-army man from 
Bataan."  Thus, by the suggestion of the Veteran's own 
evidence, his name did not appear at the time on the list of 
recognized guerrillas, and the Veteran does not contest 
otherwise as a factual matter.  Given the applicable 
statutory and regulatory provisions recited above and the 
facts of this case, the Board finds that the Veteran does not 
meet the basic requirements for recognition of the period of 
service in question, although the Board again notes the 
Veteran has other recognized periods of active military 
service, and has been found generally eligible for VA 
compensation and benefits.  As the law is dispositive, the 
claim must be denied because of the lack of legal entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  


ORDER

Recognition of military service other than from March 5, 
1941, to April 25, 1942, and from April 14, 1945, to April 
20, 1945, to include service with the recognized guerrillas, 
is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


